he

10
11
12
13
14
Le
16
dh
18
LS
20
21
a2
23
24
20
26
27

28

H. Dean Steward, SBN 85317
107 Avenida Miramar, Ste. C
San Clemente, CA 92672

Tel (949) 481-4900

Fax (949) 497-6753

Attorney for Defendant
MICHAEL JOHN AVENATTI

UNITED STATES OF AMERICA,
Plaintiff,
Vv.
MICHAEL JOHN AVENATTI,
Defendant.

Gase 8:19-cr-00061-JVS Document 179 Filed 06/07/20 Page1of5 Page ID #:2837

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

SA CR No. 19-061-JVS

DEFENDANT'S PRELIMINARY
RESPONSE TO GOVERNMENT’S

REQUEST RE BAIL CONDITIONS
(DOCKET NO. 177)

Hearing Date: June 8, 2020

Hearing Time: 9:00 a.m.

Location: Telephonic - Courtroom
of the Hon. James V.
Selna

 

 

Dated: June 7, 2020

 

 

Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his
counsel of record, H. Dean Steward, hereby files this Preliminary Response to
Government’s Request for Inquiry Regarding Defendant Michael John Avenatti’s

Potential Violations of His Condition of Temporary Release (Docket No. 177).

Respectfully submitted,

/s/ H. Dean Steward
H. DEAN STEWARD

Attorney for Defendant
MICHAEL JOHN AVENATTI

 
12
13
14
LS
16
Le
18
19
20
21
22
23
24
20
26
27

28

 

 

Case 8:19-cr-00061-JVS Document 179 Filed 06/07/20 Page 2of5 Page ID #:2838

I. MR. AVENATTI HAS NOT VIOLATED ANY CONDITIONS OF HIS
RELEASE

Contrary to the government’s allegations, Mr. Avenatti has not violated any of his
conditions of release. First, Mr. Avenatti has not accessed the internet using any
computer or electronic device since his release. Nor is there any evidence that he has. In
fact, the government has not presented any evidence that Mr. Avenatti has accessed the
internet in its filing (Docket No. 177) nor can they.’

Instead, the government claims that because certain filings with this court have
metadata in the pdfs showing that the final documents were printed to pdf files (this is
how a pdf is created, by printing it as a pdf when the print window appears) using
Acrobat DC, a computer program registered to Mr. Manheimer, this somehow
demonstrates that Mr. Avenatti has violated his bail conditions. This is not accurate. As
the bail conditions allow, Mr. Avenatti is able to review documents with his counsel via
email between Mr. Manheimer and counsel. Mr. Manheimer is then able to print those
documents for Mr. Avenatti’s review. Mr. Avenatti is also able to communicate with his
counsel regarding changes and edits to the documents, including via email between Mr.

Manheimer and his counsel, and phone calls. There is also nothing prohibiting Mr.

 

' As the Court well knows, the conditions relating to Mr. Avenatti not accessing
the internet related entirely to addressing a concern raised by the prosecution that Mr.
Avenatti would access the internet to transfer assets or move monies between financial
accounts. It had nothing to do with prohibiting Mr. Avenatti from defending himself or
working on legal filings. Regardless, he has not accessed the internet for any pamposs:
And he has fully complied with all other conditions of his release, including all financial
reporting and prohibition on financial transactions.

4

 
IA)
14
le
Ls
14
15
16
17
18
19
20
Z1
22
23
24
25
26
27]

28

°° 8:19-cr-00061-JVS Document 179 Filed 06/07/20 Page 3of5 Page ID #:2839

|

Manheimer from printing to pdf the final agreed-upon filings for undersigned counsel’s
convenience and then emailing that final document for filing by undersigned counsel.
This enables counsel to file the final documents directly from home, as opposed to
having to go to his office and prepare the final pdfs for filing manually by physically
printing the documents and compiling them. Because of the COVID-19 pandemic, this
has been necessary as counsel is at high risk due to his age and health condition, and has
avoided travelling into the office as much as possible.

There is also nothing prohibiting Mr. Avenatti from working on his case nor is
there anything prohibiting him or other lawyers from Mr. Avenatti’s other cases assisting

with various filings in this case. Indeed, due to the pandemic and the workload of

 

undersigned counsel, as well as the complicated nature of this case and Mr. Avenatti’s
familiarity with the facts of this case, it would be expected that Mr. Avenatti would assist
on the case. Because he 1s a lawyer, it is also expected that he would have definitive
views on the filings made on his behalf in this case and would want to review and
comment on those filings before they are finalized. To be clear, the defense does not
dispute that Mr. Avenatti has been helping defend himself in this case and will continue
to do so.

Finally, counsel has not misled this court regarding Mr. Avenatti’s access to a
computer to review discovery. Until Friday, Mr. Avenatti did not have the ability to
review the discovery via computer. He now has a designated computer for this purpose

and indeed spent a good part of the weekend reviewing the discovery as would be

 

a

 

 
10
li
12
L3
14
15
16
17
18
Lg
20
21
22
23
24
20
26
27

28

expected.

II. CONCLUSION

violated his bail conditions.

 

Dated: June 7, 2020

 

 

Case 8:19-cr-00061-JVS Document179 Filed 06/07/20 Page 4of5 Page ID #:2840

For each of these reasons, there is no basis to conclude that Mr. Avenatti has

Respectfully submitted,

/s/ H. Dean Steward
H. DEAN STEWARD

Attorney for Defendant
MICHAEL JOHN AVENATTI

 
10
dl
Le
LS
14
Lo
16
17
18
Le
20
21
22
Lo
24
Zo
26
27

28

 

 

 

Gase 8:19-cr-00061-JVS Document179 Filed 06/07/20 Page5of5 Page ID #:2841

CERTIFICATE OF SERVICE

 

I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA 92672. I
am not a party to the above-entitled action. I have caused, on June 7, 2020, service of
the defendant’ s:
DEFENDANT’S PRELIMINARY RESPONSE TO GOVERNMENT’S REQUEST

RE BAIL CONDITIONS (DOCKET NO. 177)

on the following party, using the Court’s ECF system:

AUSA BRETT SAGEL AND AUSA JULIAN ANDRE

I declare under penalty of perjury that the foregoing is true and correct.
Executed on June 7, 2020

/s/ H. Dean Steward
H. Dean Steward

 
